Exhibit 10.2

FOURTH AMENDMENT

TO

REVOLVING SUBORDINATED LOAN AGREEMENT

THIS FOURTH AMENDMENT TO Revolving Subordinated Loan Agreement is dated this
26th day of March, 2008 (“Amendment Agreement”) by and between Deere Credit,
Inc., a Delaware corporation (“Lender”) and FC Stone, L.L.C., an Iowa limited
liability company (“Borrower”),

RECITALS

 

A. WHEREAS, Borrower and Lender entered into a Revolving Subordinated Loan
Agreement (the “Agreement”) dated as of November 21, 2002, as amended or
modified from time to time, including a First Amendment to Revolving
Subordinated Loan Agreement dated November 3, 2003; a Second Amendment to
Revolving Subordinated Loan Agreement dated February 28, 2005; a Third Amendment
to Revolving Subordinated Loan Agreement dated August 31, 2005; which also
governs the Transaction Documents referenced therein, as may be amended or
modified from time to time; and

 

B. WHEREAS, Borrower has requested that Lender increase the total loan
commitment under the Agreement from $7,000,000.00 to $15,000,000.00 and Lender
has approved such increase in the loan commitment amount; and

 

C. WHEREAS, notwithstanding the Maturity Date stated in the Agreement or in any
subsequent amendments thereto, which Maturity Date has previously been extended,
in writing or otherwise, Borrower and Lender hereby affirm and agree that the
Agreement has been in full force and effect since November 21, 2002 and has
governed all transactions between Borrower and Lender with regard to the
Revolving Subordinated Loan credit facility since that time, up to and including
the date hereof; and

 

D. WHEREAS, Borrower has requested that the Maturity Date be changed to April 1,
2009, and Lender has approved this request;

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, including the mutual promises and agreements contained
herein, the parties hereto hereby agree as follows:

1. Definitions. Capitalized terms used herein without definition shall have the
definition given to them in the Revolving Subordinated Loan Agreement, herein
referenced above, or as defined by other transaction documents referenced
therein, as may be amended, if so defined therein.

2. Amendments to Revolving Subordinated Loan Agreement. The parties hereto agree
that the Agreement shall be amended as follows:

 

  2.1 Section 2 shall be amended in its entirety to read as follows:

2. Lender hereby agrees to lend the sum of Fifteen Million and 00/100 Dollars
($15,000.000.00) to Borrower, and Borrower agrees to borrow the said sum from
Lender upon the terms and conditions set forth herein.

 

Page 1 of 3



--------------------------------------------------------------------------------

  2.2 Section 3, the first full paragraph (unnumbered) shall be amended in its
entirety to read as follows:

3. Lender agrees that from time to time during the term of this Agreement it
shall lend at its discretion to Borrower sums which, in the aggregate principal
amount outstanding at any one time, shall not exceed Fifteen Million and 00/100
Dollars ($15,000,000.00) (the “Credit”).

 

  2.3 Section 3, paragraph (b) shall be amended in its entirety to read as
follows:

3. (b) This Agreement shall terminate on April 1, 2009, (the Maturity Date) and
no new advances hereunder shall be made on or after that date. Notwithstanding
the above, if any Advances made hereunder are still outstanding as of April 1,
2009, this Agreement shall continue in full force and effect with respect to
such Advances until such Advances are repaid.

3. Borrower’s Representations. Borrower hereby represents and warrants that,
after giving effect to this Amendment Agreement and the transactions
contemplated hereby, no Event of Default has occurred and is continuing under
the Revolving Subordinated Loan Agreement or related transaction documents.

4. General Provisions.

4.1 The Revolving Subordinated Loan Agreement, except as expressly modified
herein, shall continue in full force and effect and be binding upon the parties
thereto.

4.2 The execution, delivery and effectiveness of this Amendment Agreement shall
not operate as a waiver of any right, power or remedy Lender may have under any
of the loan documents, nor constitute a waiver of any provision of any of the
transaction documents, and the Revolving Subordinated Loan Agreement, as
expressly modified hereby, and each of the other transaction documents, are
hereby ratified and confirmed and shall continue in full force and effect and be
binding upon the parties thereto. Any direct or indirect reference in the
transaction documents to the “Revolving Subordinated Loan Agreement” shall be
deemed to be a reference to the Revolving Subordinated Loan Agreement as amended
by this Amendment Agreement.

5. Governing Law. This Amendment Agreement shall be governed by and construed in
accordance with the laws of the State of Iowa or by the laws of the State of
Illinois/New York as such may so be judicially determined.

6. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
the Revolving Subordinated Loan Agreement to be executed by their duly
authorized officers as of the date shown above.

 

Page 2 of 3



--------------------------------------------------------------------------------

DEERE CREDIT, INC.     FC STONE, L.L.C. By:  

/s/ Sharon Luellen

    By:  

/s/ William Dunaway

Print Name:   Sharon Luellen     Print Name:   William Dunaway Title:   Account
Credit Manager     Title:   EVP/CFO

 

Page 3 of 3